Citation Nr: 1235876	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  02-04 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left elbow disability, to include as secondary to a service connected disability. 

2.  Entitlement to service connection for a right wrist disability, to include as secondary to a service connected disability. 

3.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a service connected disability. 

4.  Entitlement to service connection for a left knee disability, to include as secondary to a service connected disability. 

5.  Entitlement to service connection for a left ankle disability, to include as secondary to a service connected disability. 

6.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service connected disability. 

7.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service connected disability. 

8.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1976, and from September 1978 to September 1982.  He also had service with the US Army Reserves and National Guard of Texas until July 1994.  His personnel records indicate that he had periods of ACDUTRA and INACDUTRA from February 1988 to February 1989, from August 1992 to August 1993, and from August 1993 to July 1994.  

This appeal arises before the Board of Veterans' Appeals (Board) from rating decisions rendered in August 2000, March 2002, September 2004, and January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In August 2000, the RO denied service connection for a right wrist disability.  In March 2002, the RO declined to reopen a previously denied claim of service connection for a left elbow disorder.  In September 2004, the RO denied service connection for a left knee disorder.  In January 2007, the RO denied claims of service connection for neck and lower back disorders, bilateral hip and left ankle disabilities, and entitlement to a TDIU.  

In a September 2009 decision, the Board found that the Veteran had submitted new and material evidence to reopen the previously denied claim of service connection for a left elbow disability and remanded it to the AMC/RO for additional development.  The underlying claim of service connection for a left elbow disability has been adjudicated by the agency of original jurisdiction in numerous supplemental statements of the case (SSOCs) since the September 2009 Board decision.  

The Board remanded the Veteran's current claims for additional development in July 2008, September 2009, and May 2011.  

The issues have been re-characterized to better comport to the evidence of record and the development of the case. 

Additionally, in an October 2010 rating decision, the RO granted service connection for headaches and in a June 2011 rating decision granted service connection for depression , which were previously appealed by the Veteran and before the Board.  Because the Veteran was granted the full benefits he sought and has not disagreed with his rating or effective date assigned to his headaches or depression, his claims of service connection for headaches and an acquired psychiatric disability, to include depression, are no longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

Finally, as discussed in the May 2011 Board remand, the 60-day period in which to file a substantive appeal is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Thus, the issues of service connection for left elbow and left knee disabilities are properly on appeal before the Board.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the competent evidence is against a finding that the current left elbow, right wrist, bilateral hip, left knee, left ankle, lumbar spine, or cervical spine disabilities, including any form of arthritis, were manifest to a compensable degree within one year of separation from active service.

2.  A preponderance of the competent evidence is against a finding that the current left elbow disability is related to active service, ACDUTRA, or INACDUTRA or is caused or aggravated by a service connected disability.

3.  A preponderance of the competent evidence is against a finding that the current right wrist disability is related to active service, ACDUTRA, or INACDUTRA or is caused or aggravated by a service connected disability.

4.  A preponderance of the competent evidence is against a finding that the current bilateral hip disability is related to active service, ACDUTRA, or INACDUTRA or is caused or aggravated by a service connected disability.

5.  A preponderance of the competent evidence is against a finding that the current left knee disability is related to active service, ACDUTRA, or INACDUTRA or is caused or aggravated by a service connected disability.

6.  A preponderance of the competent evidence is against a finding that the current left ankle disability is related to active service, ACDUTRA, or INACDUTRA or is caused or aggravated by a service connected disability. 

7.  A preponderance of the competent evidence is against a finding that the current lumbar spine disability is related to active service, ACDUTRA, or INACDUTRA or is caused or aggravated by a service connected disability.  

8.  A preponderance of the competent evidence is against a finding that the current cervical spine disability is related to active service, ACDUTRA, or INACDUTRA or is caused or aggravated by a service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left elbow disability have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

2.  The criteria for service connection for a right wrist disability have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

3.  The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

4.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

5.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

6.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309, 3.310 (2011).
7.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  January 2004, May 2004, March 2006, August 2006, October 2007, September 2008, and October 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently re-adjudicated in February 2011 and August 2012 SSOCs.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005).

The Veteran's service treatment records (STRs) and personnel records from active, Reserve, and Guard service and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Numerous adequate VA examinations were conducted to determine the nature and etiology of the Veteran's claimed disabilities; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

The Veteran seeks service connection for left elbow, right wrist, bilateral hip, left knee, left ankle, lumbar spine, and cervical spine disabilities.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Service connection may also be granted for a disability which is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection requires evidence of a connection to a service- connected disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Where certain chronic diseases, including arthritis, become manifest to a degree of 10 percent within one year from the date of separation from service, such disease shall be considered to have been incurred or aggravated by such service, notwithstanding there is no evidence of that disease during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2011).  ACDUTRA includes full-time federal duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. § 3.6(c)(3) (2011).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106.

September 1972 STRs noted that the Veteran complained of heel contusions; he was given an impression of bilateral heel contusions and was given padded boots.  April 1973 STRs noted that the Veteran had pain on his right side after banging into a railing; an impression of muscle strain was given.  May 1973 STRs noted that the Veteran complained of pain in the sacral area secondary to someone jumping on him; it was noted that the sacral area was tender to touch, but there was no external evidence of bruising or contusions.  A January 1976 Army separation examination noted that clinical evaluation revealed that the Veteran had normal upper and lower extremities, feet, neck and head, and spine.  A February 1976 STR noted that the Veteran complained of a possible knee sprain; it is unclear which knee was involved.

A September 1976 Army enlistment examination noted that clinical evaluation revealed that the Veteran had normal upper and lower extremities, feet, neck and head, and spine.  The Veteran himself denied then having, or ever having had, swollen or painful joints, cramps in his legs, arthritis, rheumatism, or bursitis, lameness, painful or trick elbow, recurrent back pain, trick or locked knee, or foot trouble.  

June 1978 STRs noted that the Veteran suffered an abrasion to his left knee while playing baseball and that it was bleeding.  A March 1979 periodic examination noted that clinical evaluation revealed that the Veteran had normal upper and lower extremities, feet, neck and head, and spine.  The Veteran himself denied then having, or ever having had, swollen or painful joints, cramps in his legs, arthritis, rheumatism, or bursitis, lameness, recurrent back pain, trick or locked knee, or foot trouble.  He did report that he had painful or trick elbow, but that he was in good health.  

His STRs show that he was involved in a motor vehicle accident (MVA) in June 1980; objectively he had a tender forehead, with slight laceration that was slightly tender.  An assessment of lacerations and abrasions was given.  

A July 1984 US Army Reserves annual examination noted that clinical evaluation revealed that the Veteran had normal upper and lower extremities, feet, neck and head, and spine.  The Veteran himself denied then having, or ever having had, swollen or painful joints, cramps in his legs, arthritis, rheumatism, or bursitis, lameness, painful or trick elbow, recurrent back pain, trick or locked knee, or foot trouble.  

July 1985 STRs noted that the Veteran was a reservist and wanted his prescriptions filled.  He complained of a "fractured leg" on an on the job injury.  It was noted that treatment was non-emergent and was 1 week status post injury.  

A May 1987 US Army Reserves annual examination noted that clinical evaluation revealed that the Veteran had normal upper and lower extremities, feet, neck and head, and spine.  The Veteran himself denied then having, or ever having had, swollen or painful joints, cramps in his legs, arthritis, rheumatism, or bursitis, lameness, painful or trick elbow, recurrent back pain, trick or locked knee, or foot trouble.  

July 1990 STRs noted that the Veteran complained of right leg pain after a civilian work related accident and that his leg was very tender along the tibia.  An assessment of contusion right leg was given.  

A July 1992 Army National Guard entitlement examination noted that clinical evaluation revealed that the Veteran had normal upper and lower extremities, feet, neck and head, and spine.  The Veteran himself denied ever having had swollen or painful joints, cramps in his legs, arthritis, rheumatism, or bursitis, lameness, painful or trick elbow, recurrent back pain, trick or locked knee, or foot trouble.  

The Veteran's STRs show that in September 1972 he complained of heel contusions, in April 1973 he had pain on his right side, in May 1973 he complained of pain in the sacral area, in February 1976 he complained of a possible knee sprain, in June 1978 he had an abrasion to his left knee, in March 1979 he reported he had a painful or trick elbow, and in July 1990 he complained of a tender right leg and had a contusion.  

Despite these complaints during active, Reserve, and National Guard service, at the time of his various examinations during and after active duty, ACDUTRA, and INACDUTRA, clinical evaluation of the Veteran's lower extremities, upper extremities, and spine were normal and no diagnoses of chronic disabilities related to his claimed conditions were made.  No chronic left elbow, right wrist, bilateral hip, left knee, left ankle, or cervical or lumbar spine disabilities resulting from any injury or disease were noted during any period of active duty or during any period of ACDUTRA or INACDUTRA.

Post-service medical evidence does show that the Veteran currently has diagnosed left elbow, right wrist, bilateral hip, left knee, left ankle, and cervical and lumbar spine disabilities; however all of these disabilities were diagnosed years after service.  

An April 1994 VA substance abuse treatment record noted that the Veteran was given a diagnosis of chronic right wrist pain; no diagnosis related to the right wrist was provided at that time.  

January 2000 VA treatment records noted that he was given a diagnosis of arthritis of the right wrist.  

A March 2000 VA treatment record noted that the Veteran was given a diagnosis of osteoarthritis of the bilateral knees.  

A January 2002 VA substance abuse treatment record noted that he was given an impression of bilateral osteoarthritis of the knees and wrists.

November 2003 VA treatment records noted that the Veteran had a past medical history of osteoarthritis of his knees and shoulder and limitation of motion of his ankle.  

A January 2004 VA treatment record noted that he had arthritis and complained of pain in all of his joints.  

A February 2005 VA treatment record noted that the Veteran had a history of arthritis and that, following a MVA in the 1980s, he fell on his hands and knees and his left knee and shoulder have been in constant pain.  An assessment of left knee pain tendinitis and bone contusion secondary to trauma was given.  

A February 2005 VA treatment record noted that the Veteran was given an assessment of left olecranon bursitis.  

A September 2006 VA examination report noted that, following physical examination, diagnoses of mild degenerative joint disease (DJD) with narrowing in the left knee, bilateral hip sprains, low back strain, neck strain, and left ankle strain were given.  

A June 2007 VA treatment record noted that the Veteran complained of pain in his bilateral ankles since playing basketball in 1972, and was given an assessment of bilateral ankle sprain and arthralgia.  

November 2007 VA treatment records noted that the Veteran was given an assessment of aching pain in his right wrist and knees since 1981.  

A January 2008 VA treatment record noted that the Veteran was seen for the possibility that he had rheumatoid arthritis and reported 20 years of joint pain; an impression of osteoarthritis was given.  Other January 2008 VA treatment records noted that the Veteran complained of pain all over and it was noted that he had a past medical history of arthritis that was diagnosed in 2000, but he felt he had it back in 1994.  

VA treatment records dated in March 2008 noted that the Veteran was given an assessment of aching pain in the knees and right wrist since 1981 and chronic neck and low back pain since 2006.  

April 2008 VA treatment records noted that the Veteran reported low back pain that began 1989 while he was working in the Army reserves and, following medical imaging, he was given assessments of lumbar degenerative disc disease (DDD) and DJD and cervical DDD and DJD.   

The Veteran has asserted a continuity of symptomatology related to his claimed disabilities in his lay statements received in conjunction with his claim, in numerous post service VA treatment records discussed above, and in VA examination reports.  He is competent to report observable symptoms such as pain in his various joints.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

However, the Veteran is not found to be credible in his assertions that he has experienced left elbow, right wrist, hip, left knee, left ankle, low back, or neck pain from various injuries that occurred in active service or a period of ACDUTRA or INACDUTRA which have continued from then to the present.  

Significantly, during his July 1984 and May 1987 US Army Reserves annual examinations he specifically denied then having, or ever having had, swollen or painful joints, cramps in his legs, arthritis, rheumatism, or bursitis, lameness, painful or trick elbow, recurrent back pain, trick or locked knee, or foot trouble.  

Similarly, during his July 1992 National Guard entitlement examination, he denied ever having had swollen or painful joints, cramps in his legs, arthritis, rheumatism, or bursitis, lameness, painful or trick elbow, recurrent back pain, trick or locked knee, or foot trouble.  

The Veteran's multiple statements denying any pain in his left elbow joint, right wrist joint, hip joint, left knee joint, left ankle joint, low back, or neck during the above noted US Army Reserves and National Guard examinations were more contemporaneous to his active service and periods of ACDUTRA and INACDUTRA, so they are of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology).

Regarding the April 1994 VA substance abuse treatment record noting that the Veteran was given a diagnosis of chronic right wrist pain, because the Veteran's STRs and examinations from his active, Reserve, and National Guard service do not show any treatment for his right wrist but, rather, that he specifically denied any wrist pain, this VA treatment record is not probative of whether he had continuous right wrist pain since active service or since an injury during Reserve or National Guard service.  See Id.  

Furthermore, VA treatment records dated in March 2008 noted that he reported low back pain since 2006, but a treatment record dated just one month later, in April 2008, noted that he reported that his low back pain began in 1989 while he was working in the Army reserves.  Similarly, in an August 1994 statement he reported that he was treated for his right wrist in 1972 while in Vietnam, but in January 2008 VA treatment records he reported that he injured his wrists during a 1980 motor vehicle accident.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

These inconsistencies in the record, especially the Veteran's own statements asserting that he did not have any pain related to his claimed disabilities contained in his enlistment, annual, and separation service examinations, weigh heavily against the Veteran's credibility as to his later assertions of continuity of symptomatology since service.  See Id.  

Additionally, the mere transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

Several medical opinions are of record with respect to whether there is medical nexus for the claimed disabilities; either directly to service or as a result of service connected disabilities.  

A VA examination was conducted in September 2006.  The examiner noted a review of the Veteran's claim file and elicited a history of the Veteran's claimed disabilities from him.  Following a physical examination, he was given diagnoses of mild DJD with narrowing in the left knee, bilateral hip strains, low back strain, neck strain, and left ankle strain.  The examiner opined that there was no logic in stating that his right or left hip, low back, left knee, neck, or left ankle are secondary to his right ankle condition so they are less likely than not related.  

This medical opinion is speculative because it is not based on clinical data or any type of rationale or supporting medical reasoning, and thus it does not provide the required degree of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  It carries no evidentiary weight because it is "... unsupported and unexplained..."  Bloom, 12 Vet. App. at 187.

January 2008 VA treatment records noted that the Veteran had a motor vehicle in 1980 and "? superficial lacerations to face, no symptoms."  X-rays of the hands were conducted.  An assessment of history of DJD of the wrists, status post trauma, chronic elbow, shoulder, knee, and ankle pain.  It was noted further that the Veteran's constellation of symptoms are more consistent with osteoarthritis in the setting of chronic wear and tear and history of trauma, particularly involving his wrists status post a motor vehicle accident years ago while in the service.  

This medical opinion does not specifically attribute the Veteran's DJD of the wrists, status post trauma, chronic elbow, shoulder, knee, and ankle pain to chronic wear and tear or trauma during active service, ACDUTRA, or INACDUTRA, and therefore it is not probative of whether his current claimed conditions are related to active service, ACDUTRA, or INACDUTRA.  Furthermore, it contains no rationale underlying its conclusion.  See Id.  Regarding the clinician's conclusion that his wrist condition is status post a motor vehicle accident during active service, this conclusion is based on an inaccurate factual predicate as his STRs clearly show that his in-service MVA in 1980 did not involve any sort of injury to his wrists, but rather lacerations to his face.  Moreover, numerous STRs following the in-service MVA do not show any treatment for the right wrist.  A medical opinion based on an inaccurate factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  This medical opinion is of no probative value regarding the etiology of his claimed disabilities.  

A VA examination was conducted in October 2008.  The examiner noted a review of the claim file.  X-rays were reviewed.  The examiner noted that his neck had no prior injury in the military and that the Veteran denied any current problem with the left ankle.  The examiner noted that he found no evidence of a right wrist condition according to the claim file or in the military.  A physical examination was conducted and the Veteran was given diagnoses of bilateral ankle calcifications, severely narrowed bilaterally medial compartments with spurring of both knees, degenerative changes and disc narrowed at L4 and L5 and chronic low back pain, degenerative changes C3 and chronic neck pain, degenerative changes of both radial carpal joints of both hands, and bilateral hip sprains.  It was noted that he had degenerative changes of both radial carpal joints, but less likely than not related to military service or any type of training or trauma.  The examiner also found that the Veteran's "current cervical spine, lumbar spine, right and left hip, and left ankle conditions are not the result of the right ankle condition.  His right ankle really is not that significant on exam today so it is less likely than not these conditions are related to his right ankle condition."  

An addendum opinion was provided by the October 2008 VA examiner in June 2009.  The examiner opined that the Veteran's left ankle, bilateral hip, cervical spine, lumbar spine, and bilateral knee conditions were less likely than not related to service.  It was noted further that his STRs show no treatment or diagnoses related to the left ankle, cervical spine, lumbosacral spine, or bilateral hips.  It was also noted that the opinion should be that his current cervical and lumbar spine, right and left hip, and left ankle are less likely than not related to the right ankle condition.  A right ankle sprain and osteophytes do not cause secondary problems of the hips, knees, or lumbar or cervical spine.  There is no medical literature available that states otherwise.  

A VA examination was conducted in February 2010.  The examiner noted that the claim file was not available for review.  The Veteran reported he was involved in a motor vehicle accident during service and injured his lower back.  A physical examination was conducted and a diagnosis of cervical and lumbar myofascial syndrome secondary to DJD and DDD was given.  Th examiner noted that he was asked to give an opinion, but because the STRs were not available he could not provide the requested opinion.   This report is of no probative value with respect to the etiology of the claimed disabilities.

A February 2010 VA examination noted that the Veteran reported swelling of the left elbow that started on active duty, that he injured his right wrist while boxing on active duty, and that he slipped on steps and injured his left knee resulting in a torn ligament during active duty.  Similarly, he reported injuring his left ankle playing basketball on active duty.  A physical examination was conducted and the examiner noted that he did not have the Veteran's STRs so he could not provide an opinion.  

An addendum opinion provided by the February 2010 VA examiner in December 2010.  The examiner noted that the claim file and previous examinations were reviewed.  The examiner noted that his joint and spine claims were frivolous at best.  There was no serious joint or spine condition found in the multitude of progress notes in his STRs.  Mostly he had contusions or sprains after recreational activities.  There was no chronicity of any condition in his records other than a right ankle sprain.  There was no serious orthopedic injury found in any of the records.  He had a multitude of abrasions and contusions (bruises) for which he sought treatment.  Therefore, none of the current elbow, wrist, knee, ankle, hip, or spine conditions had their onset during active duty.  

Finally, a VA examination was conducted in August 2011.  The examiner noted a review of the Veteran's claim file.  The examiner noted that he found no evidence in the STRs of his claimed left elbow, right wrist, bilateral hip, left knee, left ankle, or lumbar or cervical spine conditions.  The examiner elicited a history of the Veteran's claimed conditions, and the Veteran reported that his claimed disabilities began during service, including his motor vehicle accident.  A physical examination was conducted.  

The examiner opined that the Veteran's left elbow recurrent olecranon bursitis, right wrist severe DJD, bilateral hip DJD, left knee moderate DJD, left ankle DJD, lumbar DJD and DDD, and cervical DJD and DDD were less likely than not caused by, and the result of, active military service.  The examiner concluded that there was nothing in his STRs to support an etiology of his left elbow; no evidence of a right wrist, bilateral hip, left knee, left ankle, lumbar spine, or cervical spine condition in his STRs; and that he knew of no medical authority or medical literature that would support the contention that his other service connected disabilities caused or aggravated his claimed disabilities.  Finally, the examiner noted that the Veteran had degenerative joint disease in virtually all of his joints, especially in his weight bearing joints and upper extremities.  The conditions are virtually identical on both the left and right, which would indicate that this is a gradual deterioration of the joints as would be expected with osteoarthritis.  There is no evidence in his STRs that degenerative disease had occurred or was diagnosed during active service.  It is highly likely that the current condition of his multiple joint bilateral degenerative disease is caused by a genetic predisposition and long life.  

The negative evidence in this case far outweighs the positive.  The Veteran's claims that he experienced a continuity of symptoms, such as pain, of his claimed disabilities from service to the present is not credible.  And, as a layperson lacking medical expertise and training the Veteran cannot provide a competent opinion as to whether his claimed disabilities are related to service or to another service connected disability.  

The only competent examination reports, which thoroughly discussed the evidence of record and the etiology of the Veteran's claimed disabilities,  concluded that the disabilities are not related to active service; are not related to a disease or injury during ACDUTRA; not related to an injury during INACDUTRA; and were not caused or aggravated by a service connected disability.  See Jandreau, 492 F.3d at 1372.   

Nor is there any medical evidence indicating that the Veteran was diagnosed with arthritis to a compensable degree within one year of separation from either period of active service and presumptive service connection is not warranted.  Rather, the evidence of record shows that, although he was given diagnoses of DJD, DDD, and osteoarthritis, such were at least 10 years after active service.  Presumptive periods do not apply to periods of ACDUTRA or INACDUTRA.  See Biggins, supra.  

The preponderance of the evidence is against the claimed disabilities; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58. 




ORDER

Service connection for a left elbow disability, to include as secondary to a service connected disability, is denied. 

Service connection for a right wrist disability, to include as secondary to a service connected disability, is denied. 

Service connection for a bilateral hip disability, to include as secondary to a service connected disability, is denied. 

Service connection for a left knee disability, to include as secondary to a service connected disability, is denied. 

Service connection for a left ankle disability, to include as secondary to a service connected disability, is denied.  

Service connection for a lumbar spine disability, to include as secondary to a service connected disability, is denied. 

Service connection for a cervical spine disability, to include as secondary to a service connected disability, is denied. 


REMAND

The Veteran is currently service connected for scars, forehead and right eyebrow, 10 percent disabling; DJD, left wrist, 10 percent disabling; traumatic arthritis, right ankle, 10 percent disabling; DJD right knee, 10 percent disabling; headaches associated with scars, forehead and right eyebrow, 10 percent disabling; left shoulder degenerative changes, 10 percent disabling; depression secondary to service connected conditions, 10 percent disabling, and; residuals of fracture, third left hand digit, 0 percent disabling.  His current combined rating is 50 percent.  

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  38 C.F.R. §3.340.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Service-connected disabilities that result from a common etiology or are of one or both upper or lower extremities will be considered one disability for purposes of the percentage requirements contained in 38 C.F.R. § 4.16(a).  See Id.  

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b). 

Although there are February 2010 VA examinations of record discussing the impact of Veteran's non-service connected wrist, knee, ankle, elbow and cervical and lumbar spine disabilities on his employability, there is not an examination that discusses the impact of all of the Veteran's service connected disabilities, including his psychiatric disability, headaches, and numerous orthopedic disabilities, on his employability.  

Additionally, one of the above noted February 2010 VA examinations noted that the Veteran was a full time student.  Given that it is likely he is no longer a full time student, that no examination discusses the impact of all of his service connected disabilities on his employability, and the fact that a May 2010 VA psychiatric examination indicated that his service connected depression causes an occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks, a VA medical examination must be provided to determine whether the Veteran currently can or cannot secure or follow a substantially gainful occupation as a result of all of his service-connected disabilities.  See 38 C.F.R. § 3.159 (c). 

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following:

1.  Schedule the Veteran for a single VA medical examination to determine his employability.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, by themselves, render him unable to secure or follow a substantially gainful occupation. 

A complete rationale must be provided for all opinions.  The examiner is advised that advancing age, any impairment caused by conditions that are not service connected, including non service connected mental or personality problems, and prior unemployability status must be disregarded when determining whether a Veteran currently is unemployable.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.   

Consider whether the Veteran's service-connected disabilities result from a common etiology or are of one or both upper or lower extremities for purposes of 38 C.F.R. § 4.16(a),  as well as referral for extraschedular consideration .  

If the claim remains denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


